Lawrence, Judge:
The appeals for a reappraisement enumerated in the schedule, attached to and made a part of the decision herein, present the question of the proper value for dutiable purposes of various automobiles, exported from England, Germany, France, Sweden, and Italy to Canada and thence to the United States.
The parties hereto have submitted the appeals for decision on a stipulation of fact, which reads as follows:
IT IS HEREBY STIPULATED AND AGREED by and between the counsel for the parties hereto, subject to the approval of the Court, that the merchandise involved herein consists of various automobiles as listed in Schedule “A” attached hereto checked by Examiner EV Edward W. Voigt and made a part of this stipulation, which were exported from England, Germany, Erance, Sweden and Italy to Canada, and that the facts and issues are similar in all material respects to the subject matter of John V. Carr & Sons, Inc. vs United States, Reappr. Dec. 10442, Vol. 98, Treas. Decs, page 31, February 11, 1963.
IT IS FURTHER STIPULATED AND AGREED that the record of said Reappr. Dec. 10442 be incorporated in this case.
IT IS FURTHER STIPULATED AND AGREED that the automobiles Involved herein are identified in the Final List, published as TD 54521, by the Secretary of the Treasury, and effective February 27, 1958, and that the said automobiles were entered for consumption subsequent to February 27,1958.
IT IS FURTHER STIPULATED AND AGREED that on or about the dates of exportation, automobiles, such or similar to those enumerated in said Schedule *377“A”, were not freely offered for sale, either in England, Germany, Sweden, France and Italy or in Canada for home consumption or for exportation to the United States within the meaning and context of Sections 402a (e) and 402a (d) of the Tariff Act of 1930; that “neither such or similar” automobiles were “freely offered for sale” to all purchasers in the United States within the meaning of Section 402a(e) of said Act, and no “such or similar” automobile, within the meaning of Section 402a (f) of said Act, were manufactured in Canada.
IT IS FURTHER STIPULATED AND AGREED that the said automobiles are subject to appraisement on the basis of their cost of production as defined in Section 402a (f) of said Tariff Act.
IT IS FURTHER STIPULATED AND AGREED that column 7 of the attached Schedule “A” represents the sum of (a) “the cost of materials of, and of fabrication, manipulation, or other process employed in manufacturing or producing such or similar merchandise, at a time preceding the date of exportation of the particular merchandise under consideration which would ordinarily permit the manufacture or production of the particular merchandise under consideration in the usual course of business;” (b) “the usual general expenses (not less than 10 per centum of such cost) in the case of such or similar merchandise(c) “an addition for profit (not less than 8 per centum of the sum of the amounts found under paragraphs (1) and (2) of this subdivision) equal to the profit which ordinarily is added, in the case of merchandise of the same general character as the particular merchandise under consideration, by manufacturers or producers in the country of manufacture or production who are engaged in the production or manufacture of merchandise of the same class or kind,” as set forth in Section 402a (f) (1) (2) and (4) respectively of said Tariff Act, and that column 8 of the attached Schedule “A” represents the sum of “the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the particular merchandise under consideration in condition, packed ready for shipment to the United States,” as set forth in Section 402a (f) (3) of said Tariff Act.
IT IS FURTHER STIPULATED AND AGREED that the currency abbreviations in columns 7 and 8 of the attached Schedule “A” are defined as follows:
£ denotes English (United Kingdom) pounds sterling
D.M. denotes German Deutsches Marks
C$ denotes Canadian Dollars
$ denotes United States Dollars
IT IS FURTHER STIPULATED AND AGREED that as to all articles involved which are not enumerated in said Schedule “A”, the appeal for reappraisement is hereby abandoned.
Upon the record before the court, I find and hold that cost of production, as that value is defined in section 402a (f) of the Tariff Act of 1980, as amended by the Customs Simplification Act of 1956, 91 Treas. Dec. 295, T.D. 54165 (19 U.S.C. § 1402 (f)), is the proper basis of value for the automobiles in issue and that said value is as indicated in schedule “A,” attached to and made a part of this decision.
As to merchandise not enumerated in said schedule “A,” the appeals for a reappraisement having been abandoned are dismissed.
Judgment will be entered accordingly.